Citation Nr: 0120708	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-22 256A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas



 THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized surgical treatment on May 3, 1995.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




FINDINGS OF FACT

1. The appellant served on active duty from February 1972 
to February 1974.  

2. In August 2001, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the issue currently on 
appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. §7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. §20.204(c) (2000).  

In August 2001, the appellant submitted a document wherein he 
indicated, based on an in-depth discussion with his 
representative, his desire to withdraw the claim currently on 
appeal before the Board.  The appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed without prejudice.



ORDER

The appeal is dismissed.




		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


